In a proceeding pursuant to CPLR article 78 to compel the release of certain funds, the petitioner appeals from so much of an order of the Supreme Court, Nassau County (Wager, J.), entered November 3, 1982, as, upon reargument, adhered to its prior determination which, inter alia, vacated a judgment entered in favor of the petitioner. H Leave to appeal is granted by *622Justice Lawrence. 11 Order affirmed, insofar as appealed from, with costs, f In affirming, we make no judgment as to whether the petitioner, Temple B’Nai Sholom of Rockville Centre, Inc., or even the State Comptroller (see Abandoned Property Law, § 1310) is entitled to the allegedly lost property. Lazer, J. P., Niehoff, Boyers and Lawrence, JJ., concur.